Fairchild, J.
( dissenting). The business of conducting a tavern is subject to legislative restriction. The statute involved in this case is restrictive in its nature. The provisions thereof appear to me to be plain.
The statute provides for a limitation on the number of licenses to be issued in an established municipality. It fixes the quota which shall be allowed. I agree with the conclusion reached by the learned trial judge. It is my opinion that the statute is to be construed in connection with other statutes with which it stands in pari materia. The judgment below requiring the denial of the application for the license should be affirmed.